United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.C., Appellant
and
U.S. POSTAL SERVICE, PROCESSING &
DISTRIBUTION CENTER, Flushing, NY,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 12-1698
Issued: January 7, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
PATRICIA HOWARD FITZGERALD, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On August 7, 2012 appellant filed a timely appeal from a February 27, 2012 nonmerit
decision of the Office of Workers’ Compensation Programs (OWCP) denying his request for
reconsideration.1 Pursuant to the Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board does not have jurisdiction over the merits of this case.

1

The last merit decision in this case was a November 16, 2009 decision which denied his traumatic injury claim.
For final adverse OWCP decisions issued prior to November 19, 2008, a claimant had up to one year to file an
appeal. 20 C.F.R. § 501.3(d)(2). For final adverse decisions of OWCP issued on or after November 19, 2008, a
claimant must file an appeal within 180 days of the decision. 20 C.F.R. § 501.3(e). Because more than 180 days
has elapsed between the most recent merit decision dated November 16, 2009 to the filing of this appeal on
November 30, 2011 the Board lacks jurisdiction to review the merits of this case.
2

5 U.S.C. § 8101 et seq.

ISSUE
The issue is whether OWCP properly denied appellant’s request for reconsideration as
untimely filed and failing to establish clear evidence of error.
FACTUAL HISTORY
This case was previously before the Board. By decision dated March 11, 2011, the Board
affirmed a March 11, 2010 nonmerit OWCP decision which found that it properly denied
appellant’s request for reconsideration under 5 U.S.C. § 8128(a).3 In another decision dated
August 8, 2011, the Board denied his petition for reconsideration of the March 11, 2011 Board
decision.4 The facts and circumstances as set forth in the prior decisions are hereby incorporated
by reference.
On September 14, 2011 appellant submitted a request for an oral hearing.
In a decision dated November 10, 2011, an OWCP hearing representative denied
appellant’s request for an oral hearing. He found that the Board previously issued an August 8,
2011 decision regarding appellant’s request for reconsideration. The hearing representative
determined that the Branch of Hearings and Review did not have jurisdiction to review decisions
of the Board. OWCP also exercised its discretion and determined that the issue in this case could
equally well be addressed by requesting reconsideration from OWCP.
On November 22, 2011 appellant filed a request for reconsideration alleging again that on
March 24, 2008 he sustained a lower back injury while he was on the clock and reasonably
fulfilling the duties of his limited-duty assignment.
Appellant submitted various e-mails from his employing establishment discussing his
return to work status regarding when he was authorized to return to work and his work
restrictions.
Appellant also submitted a deposition transcript of Victor Arroyo, appellant’s supervisor,
regarding an Equal Employment Opportunity Commission (EEOC) complaint that he filed.
Mr. Arroyo described appellant’s duties under the April 13, 2007 limited-duty job offer and
acknowledged that he received appellant’s medical restrictions.
Appellant also resubmitted the April 13, 2007 limited-duty job offer, Dr. Arroyo’s
February 20, 2008 report which determined that the job offer was within his restrictions,
3

Docket No. 10-1567 (issued March 11, 2011). On March 27, 2008 appellant, then a 54-year-old electronic
technician, filed a traumatic injury claim alleging that on March 24, 2008 he sustained a lower back injury when he
bent down to retrieve his bag from his toolbox in the locker room. By decisions dated May 13 and December 15,
2008, OWCP denied his claim finding insufficient evidence to establish that he sustained a back injury causally
related to the March 24, 2008 employment incident. In a decision dated November 16, 2009, OWCP modified its
December 15, 2008 decision and denied appellant’s claim finding that he was not performing any work-related
duties at the time of the March 24, 2008 incident.
4

Docket No. 10-1567 (issued August 8, 2011).

2

appellant’s various narrative statements, a March 4, 2008 letter from appellant refusing the offer
for modified assignment because it was not reasonably accommodating, a March 27, 2008
OWCP letter informing him that his limited-duty job offer was found suitable and that he had 30
days from the date of the letter to either accept or deny the job offer and a May 17, 2007
employee assignment sheet.
By decision dated February 27, 2012, OWCP denied appellant’s request for
reconsideration finding that it was untimely filed and failed to present clear evidence of error.
LEGAL PRECEDENT
To be entitled to a merit review of OWCP’s decision denying or terminating a benefit, a
claimant must file his application for review within one year of the date of that decision.5 The
Board has found that the imposition of the one-year time limitation does not constitute an abuse
of the discretionary authority granted OWCP under section 8128(a) of FECA.6 OWCP may still
reopen a claimant’s case for merit review, even if the claimant’s applications was not filed within
the one-year time limitation, if claimant’s application demonstrates clear evidence of error on the
part of OWCP in its most recent merit decision.
To establish clear evidence of error, a claimant must submit evidence relevant to the issue
decided by OWCP. The evidence must be positive, precise, and explicit, and it must manifest on
its face that OWCP committed an error.7 Evidence that does not raise a substantial question
concerning the correctness of OWCP’s decision is insufficient to establish clear evidence of
error.8 It is not enough merely to show that the evidence could be construed so as to produce a
contrary conclusion.9 The evidence submitted must not only be of sufficient probative value to
create a conflicting medical opinion or establish a clear procedural error, but must be of
sufficient probative value to shift the weight of the evidence in favor of the claimant and raise a
substantial question as to the correctness of OWCP’s decision.10 This entails a limited review by
OWCP of the evidence previously of record and whether the new evidence demonstrates clear
evidence of error on the part of OWCP.11 In this regard, it will limit its focus to a review of how
the newly submitted evidence bears on the prior evidence of record.12 The Board makes an

5

20 C.F.R. § 10.607(a).

6

5 U.S.C. § 8128(a); Leon D. Faidley, Jr., 41 ECAB 104 (1989).

7

20 C.F.R. § 10.607(b); Fidel E. Perez, 48 ECAB 663 (1997).

8

Jimmy L. Day, 48 ECAB 652 (1997).

9

Id.

10

Annie L. Billingsley, 50 ECAB 210 (1998).

11

Id.

12

Nelson T. Thompson, 43 ECAB 919 (1992).

3

independent determination of whether a claimant has submitted clear evidence of error on the
part of OWCP such that it improperly denied merit review in the face of such evidence.13
ANALYSIS
In its February 27, 2012 decision, OWCP properly determined that appellant failed to file
a timely application for merit review. It had issued its most recent merit decision on
November 16, 2009. Appellant’s request for reconsideration was dated November 22, 2011,
more than one year after November 16, 2009. Accordingly, his request for reconsideration was
not timely filed. Appellant must therefore demonstrate clear evidence of error on the part of
OWCP in issuing its November 16, 2009 decision.
The Board finds that appellant’s request for reconsideration does not establish clear
evidence of error. OWCP denied his traumatic injury claim on the grounds that the record did
not establish that the March 24, 2008 employment incident occurred in the performance of duty
as he was not performing any duty or function required by his employment in connection with
his alleged injury. The record reveals that appellant had refused an offer of limited duty and was
not expected to report to work at the time of the March 24, 2008 employment incident. In
support of reconsideration request, appellant submitted e-mails from his employing
establishment and EEOC deposition transcripts regarding his medical restrictions and ability to
return to limited duty. This evidence, however, is insufficient to establish that OWCP erred in
denying appellant’s claim as it does not raise a substantial question as to the correctness of
OWCP’s decisions. Appellant asserts that he was asked to report to work. This assertion alone
does not demonstrate clear evidence of error on the part of OWCP.14 None of the evidence,
including the documents submitted with the untimely request for reconsideration, demonstrated
that he actually was working on March 24, 2008 or performing any duties required by his
employment at the time of the incident.
Appellant has not provided any argument or evidence of sufficient probative value to
shift the weight of the evidence in his favor and raise a substantial question as to the correctness
of OWCP’s November 16, 2009 decision. Consequently, OWCP properly denied his
reconsideration request as his request does not establish clear evidence of error.
CONCLUSION
The Board finds that OWCP properly denied appellant’s request for reconsideration as
untimely.

13

Cresenciano Martinez, 51 ECAB 322 (2000); Thankamma Matthews, 44 ECAB 765 (1993).

14

See D.W., Docket No. 08-2318 (issued May 20, 2009).

4

ORDER
IT IS HEREBY ORDERED THAT the February 27, 2012 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: January 7, 2013
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

